.       .




                          EA~~ORNEY                     GENE-I.
                                   OF       TEXAS
                                   Aun~liu H. Trizx~e
PRICE       DANIEL
.MTORNEY
     GENERAL
                                   Novmber         18, 1948


              Hon. C. E. Belk, Administrator
              Board of Plumbing Examiners
              Austin, Texas             Opinion lo.              v-720.

                                              Re:      The authority    of the
                                                       State Board of Plumb-
                                                       ing Examiners to spon-
                                                       sor and defray the ex-
                                                       panses of instructional
                                                       institutea   for plumbing
                                                       inspectors.
               Dew Mr. Belk:
                        Noference        Is ude      to jmur wcwt         opinion   re-
              quest as follows:
                            “Tbia efeas   bar s*rted      pra1lmiury
                     plmmimg for ths- Irclm         & rewral     Plub-
                     w    Inipectors’   Institutes.      These Instl-
                     tutor aw ‘to bo CQuductrd WJlely fQP the
                     Wnetlt    of the ?lubing      Inspectors   In the
                     State of Texas concerning accepted sanl-
                     tar? plmbing practices.         The Institute
                     would be conducted under the sponsorship
                     of The Unlwrrity     of Texas rad would be
                     tawht br instructors       srloctod    br the Ilnlv-
                     ers lty . The following     groups vill,be     asked
                     to co-sponsor    this Inrtltute     alen   vith the
                     BOMd:
                           “1.   American    Institute        of Architects
                           “2,   The Associated        General Contractorr
                           A?.   Associated  Plumbing Contractors             of’
                                 Texas, Inc.
                           I).
                            4.   Texas    ?ublic     Health Associattfon

                           *5.   Texas lao         Bulldora    Asseciatio~
                                                            .       .




Hon. C. E. Belk,   Page 2,    V-720.


           "6. Texas State Association   of dour-
                 neyman of the Plumbing and Pipe
                 Fitting Industry
           ‘These Institutes     will be conducted
     in Austin, Texas, and It would be nsces-
     sary to conduct come eight or ten InstiL
     tutes in order to reach all Plumbing In-
     spectors in tha State.       The purpose of
     the Ihstituts   is to f’lrst gain a unifom-
     lty of lnsprctlon    technique over the Stats
     t&rough education and training;         and, sec-
     bad, $0 lrprovo ths caliber        of inspections
     In mny of the smaller cities          over the Stmte
     where the local Inspectors       are not fully
     cognizant of accepted sanitary practices.
     A# rou know, the construction         of the Act
     sakes the local Plumbing Inspector         the en-
     forcemen,t arm of the Board.        It Is through
     their knowledge amd vigilance         that safe
     and sanltarr plubing       installations    are aa-
     surod . The expense for instructors,         man-
     uals, plumbing exhibits,       material,s, and
     other miscellaneous     Items would be borne
     by the Board.
            ‘Will you therefore     give us your opin-
     ion as to whether the broad grant of author-
     ity and discretion       given the Board in the
     ?lumblng License Law of 1947 includes the
     necsmsary    authority    to uke such expendl-
     tures for the purpose of Improving the
     strrdards of plumbing Inspections        carried
     on by individual      city governments and the
     resultant    effect   of greater protection    for
     the health, safety and welfare of the citi-
     corns of the State.”
           The sole responelblllty    and authority   of the
Board of Plwblng Examiners, under the Plublng         License
Lsv of 1947, codified    as Article  6243-101,Vernon’s Civil
statutes,  is to issue or rsvoko llcens6s     of plumbers and
plumbing Inspectors,    upon ascertaining   the subject’s    fit-
ness or unfitness    to engage In such ocaupation.      while
tha Act Is designed to Improve generally      the standards of
plumbing work and plumbing inspections,      the only function
of the Board in furthsrance     of tlmt design is to examine
applicants  and te conduct lnvsstlgations     and hearing a8
‘   .




        Hon. C. E. Balk,   Page 3,   v-720.


        to those charged vlth Incompetency or misconduct as
        defined in the Act, to determine vhether license
        should be issued or revoked.     The Board, au an offl-
        clal~ agency, has no authority   or dutj to extend its
        activities   beyond the field  of responsibility  out-
        lined ln the Act.
                     Bearing in mind the limited function of
        the Board, It appears to be clear that the Board
        may not under the wording of the present lav expend
        Its official    funds on expenses of such Institutes.


                   The Board of Plu8bitig Examiners
             may not expend its iunds to pay the ex-
             penses of in6tructlonal   lnstltutea for
             Plumblng IfZstLsctors.
                                     Yours wry   truly
                                ATTORNkYGM8RAL OF W



                                              Ned lcDanie1
                                                 Assistant




                               z-j),&
                               ATTORREYOERBRAL
                                             .
        NBC: jmc